Bloodworth, J.
1. “Where testimony a part of which is admissible is objected to as a whole, it is not error to overrule the objection.” Eckman v. State, 23 Ga. App. 392 (98 S. E. 187), and cases cited in the opinion. This ruling disposes of the first special ground of the motion for a new trial.
2. Under repeated decisions of this court and of the Supreme Court, each special ground of a motion for a new trial must be complete and understandable within itself, without reference to the brief of evidence or to any other part of the record. Under these decisions we are not called upon to consider the second special ground of the motion for a new trial.
3. Under the facts of this ease there was no error in the charge of the court as set out in special ground 3 of the motion for a new trial; nor was there any error in the failure of the court to charge, as complained of in ground 4.

Judgment affirmed.


Broyles, O. J., and Luhe, J., concur.

4. There is some evidence to support the finding of the jury.
Benjamin Smith, W. R. Smith, for plaintiff.
R. M. Penland, Dewey Knight, for defendant.